

117 HR 4272 IH: Audit the Pentagon Act of 2021
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4272IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Ms. Lee of California (for herself and Mr. Burgess) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo ensure that the Department of Defense achieves a clean audit opinion on its financial statements, and for other purposes.1.Short titleThis Act may be cited as the Audit the Pentagon Act of 2021.2.Sense of CongressIt is the sense of Congress that—(1)as the overall defense budget is cut, the congressional defense committees and the Department of Defense should not endanger the Armed Forces by reducing wounded warrior accounts or vital protection (such as body armor) for members of the Armed Forces serving in harm’s way;(2)the valuation of legacy assets by the Department of Defense should be simplified without compromising essential controls or generally accepted government auditing standards; and(3)nothing in this Act should be construed to require or permit the declassification of accounting details about classified defense programs, and, as required by law, the Department of Defense should ensure financial accountability in such programs using proven practices, including using auditors with security clearances.3.Department of Defense spending reductions in the absence of an unqualified audit opinion(a)In general(1)ReductionsIf, during any fiscal year after fiscal year 2022, the Comptroller of the Department of Defense fails to certify to Congress that a department, agency, or other element of the Department of Defense has achieved an unqualified opinion on its full financial statements, the amount available for such department, agency, or element shall be reduced—(A)for the fiscal year during which such determination is made, by an amount equal to 0.5 percent; and(B)for any subsequent fiscal year during which such determination is made, by an amount equal to 1.0 percent.(2)Application of reductionsFor any fiscal year for which a reduction is made pursuant to paragraph (1) for a department, agency, or element, the amount of the reduction shall be applied on a pro rata basis against each program, project, and activity of such department, agency, or element for that fiscal year.(3)Use of reduced amountsThe amount of any reduction made under paragraph (1) shall be deposited in the General Fund of the Treasury and shall be available for purposes of deficit reduction.(b)Accounts excludedThe following accounts are excluded from any reductions under subsection (a):(1)Military personnel, reserve personnel, and National Guard personnel accounts of the Department of Defense.(2)The Defense Health Program account of the Department of Defense.(c)WaiverThe President may waive subsection (a) with respect to an account if the President—(1)certifies that the application of such subsection to that account would—(A)negatively affect the national security of the United States or members of the Armed Forces who are deployed in combat zones; or(B)affect the Defense Health Program account; and(2)submits to the Committee on Appropriations and the Committee on the Budget of the House of Representatives and the Committee on Appropriations and the Committee on the Budget of the Senate a report on such waiver that includes a description of the specific activities that would be affected and why such activities are essential to the national security of the United States.(d)ReportNot later than 60 days after a reduction takes effect under subsection (a), the Director of the Office of Management and Budget shall submit to Congress a report specifying each department, agency, or other element of the Department of Defense subject to reduction and the amount of the reduction.(e)DefinitionsIn this section:(1)The terms financial statement and external independent auditor have the meanings given those terms in section 3521(e) of title 31, United States Code.(2)The term unqualified, with respect to the audit status of a financial statement, includes the characterizations clean and unmodified.